Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 01/03/2022 is entered. Claim 11 is canceled. Claims 1-10, 12-21 are pending. Claims 1, 20, and 21 are independent claims. Claims 2-10 and 12-19 depend from claim 1. 

Drawings
2.	The Figure 2 is objected to because the figures and text are unclear and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	Subject Matter Eligibility Under 35 USC 101: Claims 1-10, 12-19 and 21 are patent eligible.
	Step 1 analysis: 
Claims 1-10, 12-19 are to a system/method and a non-transitory computer readable medium having instructions stored there on apparatus and a method, and claim 21 to manufacture which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. (Original) A system comprising: 
a processing device; and
	a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: 
receiving, from a first service, a notification of a first transaction associated with a first user; 
identifying one or more second services configured to facilitate execution of the first transaction; 
computing one or more transaction execution projections with respect to at least one of the one or more second services; 
generating a first interface based on the identified one or more second services and the one or more transaction execution projections; 
receiving one or more first inputs with respect to the first interface; 
generating a second interface based on the received one or more first inputs, the identified one or more second services, and the one or more transaction execution projections; 
receiving one or more second inputs with respect to the second interface;
 initiating one or more transaction facilitation requests based on the one or more first inputs and the one or more second inputs;
receiving one or more responses to the one or more transaction facilitation requests from at least one of the one or more second services; 
generating a transaction execution selection based on the received one or more responses; 
receiving a transaction execution selection response; and 
initiating one or more actions with respect to the first transaction based on the received.

Step 2A Prong 1 analysis: Claims 1-10, 12-19, and 21 recite abstract idea.

The claims 1, and 21 recite the limitations of identifying one or more second services configured to facilitate execution of the first transaction; and computing one or more transaction execution projections with respect to at least one of the one or more second services, which, as drafted, under their broadest readable interpretation,  cover performance in the mind, thus falling within the “mental process” grouping of abstract ideas. Since dependent claims 2-10, and 12-19 based on claim 1 will include the limitations of claim 1, they recite the abstract idea.
Thus,  Step 2A, prong one=Yes. Pending claims 1-10, 12-19 and 21 recite an abstract idea.

Step 2A Prong 2 analysis: The judicial exception is integrated into a practical application and claims 1-10, 12-19, 21 are patent eligible..
Claim 1 recites the additional limitations of “a processing device; and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: receiving, from a first service, a notification of a first transaction associated with a first user; identifying one or more second services configured to facilitate execution of the first transaction; computing one or more transaction execution projections with respect to at least one of the one or more second services; generating a first interface based on the identified one or more second services and the one or more transaction execution projections; receiving one or more first inputs with respect to the first interface; generating a second interface based on the received one or more first inputs, the identified one or more second services, and the one or more transaction execution projections; receiving one or more second inputs with respect to the second interface; initiating one or more transaction facilitation requests based on the one or more first inputs and the one or more second inputs; receiving one or more responses to the one or more transaction facilitation requests from at least one of the one or more second services; generating a transaction execution selection based on the received one or more responses; receiving a transaction execution selection response; and initiating one or more actions with respect to the first transaction based on the received”, recite subject matter, as a whole, directed to executions of steps enabling users and services (with respect to which such users wish to initiate operations, transactions, etc.) by dynamically adjusting interfaces through which a user/device interacts, to further integrate and leverage the features, functionalities, and/or capabilities provided by other service(s) (e.g., third party services), which are not conventional or routine or well-understood, thereby integrating the abstract idea into a practical application. Claim 1 with its dependent claims 2-10, and 12-19 is patent eligible and  so is claim 21 as it recites similar limitations as those of claim 1.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claim 20 is to a process comprising a series of steps, which is statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 20 recites:
20. A method comprising: 
receiving, from a first service, a notification of a first transaction associated with a first user; 
identifying one or more second services configured to facilitate execution of the first transaction; 
computing one or more transaction execution projections with respect to at least one of the one or more second services; 
generating a first interface based on the identified one or more second services and the one or more transaction execution projections; 
receiving one or more first inputs with respect to the first interface; generating a second interface based on the received one or more first inputs, the identified one or more second services, and the one or more transaction execution projections; 
receiving one or more second inputs with respect to the second interface; initiating one or more transaction facilitation requests based on the one or more first inputs and the one or more second inputs; 
receiving one or more responses to the one or more transaction facilitation requests from at least one of the one or more second services; 
generating a transaction execution selection based on the received one or more responses;
 receiving a transaction execution selection response; and initiating one or more actions with respect to the first transaction based on the received.

Step 2A Prong 1 analysis: Claim 20 recites abstract idea.

The limitations, “receiving, from a first service, a notification of a first transaction associated with a first user; identifying one or more second services configured to facilitate execution of the first transaction; computing one or more transaction execution projections with respect to at least one of the one or more second services; generating a first interface based on the identified one or more second services and the one or more transaction execution projections; receiving one or more first inputs with respect to the first interface; generating a second interface based on the received one or more first inputs, the identified one or more second services, and the one or more transaction execution projections; receiving one or more second inputs with respect to the second interface; initiating one or more transaction facilitation requests based on the one or more first inputs and the one or more second inputs; receiving one or more responses to the one or more transaction facilitation requests from at least one of the one or more second services; generating a transaction execution selection based on the received one or more responses;  receiving a transaction execution selection response; and initiating one or more actions with respect to the first transaction based on the received”, as drafted, under their broadest reasonable interpretation,  cover performance  in mind using a pen and paper to jot down a plan to carry out a process and does not recite using any device or computer to implement the recited steps. Thus, the limitations of claim 20 fall within, “Mental Process” grouping of abstract idea.
Step 2A, prong one=Yes.

Step 2A Prong 2 analysis:
Claim 20: Since no additional elements are recited, claim, the judicial exception is not integrated into a practical application.
Step 2A, prong two=Yes. Claim 20 is directed to an abstract idea.

Step 2B: Claim 20: Since no additional elements are recited, claim, the claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 is patent ineligible.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, and 12-21 re rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2)  as being anticipated by Beck et al. [US 20130191213 A1; cited in the “Incoming Written Opinion of the ISA”. No IDS has been filed].

Regarding claims 1, 20 and 21, Beck teaches a system, a method and a non-transitory computer readable medium storing instructions that, when executed by the processing device, cause the processing device to perform operations [formulate and adjust offers to users of mobile devices-transaction data of the user, the activities of the user capturing the identification information of products, the location of the user, and the user’s reactions to the offers are used to incrementally adjust the offers according to offer rules specified by the merchants [See abstract] comprising: 
A processing device, and a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations [See abstract, para [0613-0616], comprising   
receiving, from a first service, a notification of a first transaction associated with a first user [paras 0190-0192], after or during the time the user [101] makes the payment transaction-transmit a real-time message notifying the user of the offer [186] that contains the coupon code [paras 0279-0285], In-Person One Type purchasing apparatuses-IPOT-real-time offer-driven electronic purchase  transaction notifications [see paras 0330—0335]; 
identifying one or more second services configured to facilitate execution of the first transaction [when the user [101] is making payment for a purchase from a merchant, an offer to enroll a loyalty program offered by the merchant or related offers can be presented to the user, if the user accepts the offer, the user is entitled to receive member discounts for the purchase [see paras 0178-0182 and paras 0312—320] ; 
computing one or more transaction execution projections with respect to at least one of the one or more second services [Artificial Intelligence –AI—engine -offer [186] may indicate that “ We know that you found this product online $10 cheaper but, here is a 20% discount coupon on a minimum purchase of $100 which will give you much better deal”-calculate the degree of interest of the user in the product, likelihood that the user buying the products, etc., [paras 0312-0320] ; 
generating a first interface based on the identified one or more second services and the one or more transaction execution projections [portal 143 is configured to present a user interface [paras 0248-0253], user is given the opportunity to accept the new offer [186] and check out [177] directly on the mobile device 411, or reject the offer 186 [paras 0312—0320], intelligence information can be delivered via online communications-application programming interface—API- [paras 0449-0451] Paras 013-0315 and 0449-0451 disclose that the AI engine calculates and determines based on the user’s past data as which of the best offers from merchants the user is likely to accept and accordingly presents them to the user which can be accepted or stored in a wish list and this reads on the limitations of generating one or more transaction execution projections. ]; 
receiving one or more first inputs with respect to the first interface [paras 0248-0253], user is given the opportunity to accept the new offer [186] and check out [177] directly on the mobile device 411, or reject the offer 186 [paras 0312—0320] ; 
generating a second interface based on the received one or more first inputs, the identified one or more second services, and the one or more transaction execution projections [AI engine computes a sweetened offer 186 from the merchant to induce the user to return to the store of the merchant-, and the offer 186  from a different merchant from the price list may be presented to steer the user to their store to purchase the product [paras 0312-0320] ; 
receiving one or more second inputs with respect to the second interface [paras 0248-0253], user is given the opportunity to accept the new offer [186] and check out [177] directly on the mobile device 411, or reject the offer 186 [paras 0312—0320];
 initiating one or more transaction facilitation requests based on the one or more first inputs and the one or more second inputs [when the user is making a payment for a purchase from a merchant, an offer to enroll in a loyalty program offered by the merchant or related offers can be presented to the user, if the user accepts the offer, the user is entitled to receive member discounts for the purchase [see paras 0178—0182  and paras 0312—0320];
receiving one or more responses to the one or more transaction facilitation requests from at least one of the one or more second services [[see paras 0178—0182  and paras 0312—0320], if collected data show that a user normally refuses the first offer but accepts the second, --Shopping Proximity Revisals may determine to tune the offers in order to maximize the profit for merchant [see paras 0355-0358];
generating a transaction execution selection based on the received one or more responses and receiving a transaction execution selection response [when the user is making payment for a purchase to the merchant, an offer to enroll in a loyalty program offered by the merchant or related offers can be presented to the user, if the user accepts the offer, the user is entitled to receive member discounts for the purchase [para 0178-0182 and 0312-0320]; and 
initiating one or more actions with respect to the first transaction based on the received [If the user accepts the offer, the user is entitled to receive member discounts for the purchase [see paras 0178-0182 and 0312—0320], In-Person One -Tap purchasing apparatuses—IPOT[paras 0328—0335].

Regarding claim 2, Beck teaches that the system of claim 1, further comprising: identifying one or more contexts within which to provide a transaction facilitation inquiry; and providing the transaction facilitation inquiry in relation to at least one of the identified one or more contexts  (paras 0178-[0182, paras 0312--0320], if collected data show that a user normally refuses the first offers but accepts the second, --Shopping Proximity Revisals may determine to tune the offers in order to maximize the profit for merchant [see paras 0355-0358], through the use of the transaction data [109], account data [111], correlation results [123], the context at the point of interaction, and/or other data, relevant and compelling messages or advertisements can be selected for the customer at the points of interaction[e.g.107] for targeted advertising [paras 0436-=442]
 
	Regarding claim 3, Beck teaches that the system of claim 2, further comprising receiving a response to the transaction facilitation inquiry [see paras 0248—0253, “ user is given the opportunity to accept [715]  the new offer [a86] and check out [717] directly on the mobile device [411], or reject the offer [paras 0312—0320] .

	Regarding claim 4, Beck teaches that the system of claim 3, wherein receiving a notification of a first transaction comprises receiving, based on the response to the transaction facilitation inquiry, the notification of the first transaction associated with the first user [see paras 0190-0192], after or during the time the user makes the payment transaction—transmit a real time message notifying the user of the offer that contains the coupon code [paras 0279-0285, and 0312—0320]. 

Regarding claim 5, Beck teaches that the system of claim 1, wherein computing one or more transaction execution projections comprises computing one or more transaction execution projections based on one or more actions initiated by the first user [Already covered in the analysis of claim 1 above based on paras 013-0315 and 0449-0451 which disclose that the AI engine calculates and determines based on the user’s past data as which of the best offers from merchants the user is likely to accept and accordingly presents them to the user which can be accepted or stored in a wish list and this reads on the limitations of generating one or more transaction execution projections. ]
. 
Regarding claim 6, Beck teaches that the system of claim 1, wherein computing one or more transaction execution projections comprises computing one or more transaction execution projections based on one or more actions initiated by a second user [see para 0471, “cluster ID (343)) that contains the entity ID (322) can be used to characterize spending behavior of the entity represented by the entity ID (322). Also see paras 0470-0476, and 0520-0525, wherein entities in the same cluster are considered to have similar spending behaviors.

Regarding claim 7, Beck teaches that the system of claim 1, wherein computing one or more transaction execution projections comprises computing one or more transaction execution projections based on a response to a transaction facilitation request previously provided by at least one of the one or more second services [Se paras 0312—0315, “For example, if the user (101) decides (707) to purchase online via the mobile device (411) in accordance with the price information provided based on the scan of the UPC code and initiates (709) an online checkout process on the mobile device (411), the initiation of the checkout process on the mobile device (411) is configured to trigger the generation (711) of an offer (186) and the mobile device (411) is configured to present the offer (186) from the merchant of the retail location at which the user (101) is currently located. The offer (186) provides the customer with a better deal to retain the business of the user (101). [0313] In one embodiment, an artificial intelligence (AI) engine is configured to use the transaction data (109) and analytics along with historical product barcode scan data of the user (101) to generate an attractive offer (186) for the user (101). For example, the offer (186) may indicate that "We know that you found this product online $10 cheaper but here is a 20% coupon on a minimum purchase of $100 which will give you a much better deal." The deal would also fluctuate based on the number and type of similar products the customer has scanned, which are used to calculate the degree of interest of the user (101) in the product, likelihood of the user (101) buying the products, etc…….[0315] In one embodiment, the user (101) is given the opportunity to accept (715) the new offer (186) and check out (717) directly on the mobile device (411), or reject the offer (186). If the user (101) rejects the offer (186), the AI engine calculates the likelihood of the user (101) buying the product if the offer (186) is improved, taking into consideration merchant restrictions and limitations on what can be offered to determine whether (719) to provide a better offer (186). If a better offer (186) can be generated, the mobile device (411) is configured to present the improved offer (186) to the user (101); and the user (101) is prompted to take advantage of the improved deal.”. Also, see paras 0178-0182 and 0316-0320 

Regarding claim 8, Beck teaches that the system of claim 1, wherein computing one or more transaction execution projections comprises computing one or more transaction execution projections based on a transaction execution selection response previously provided by the first user [see paras 0312—0320], if collected data show that a user normally refuses the first offer but accepts the second, --Shopping Proximity Revisals may determine to tune the offers in order to maximize the profit for merchant [see paras 0355-0358];

Regarding claim 9, Beck teaches that the system of claim 1, wherein computing one or more transaction execution projections comprises computing one or more transaction execution projections based on a transaction execution selection response previously provided by a second user [see paras 0312—0320 and 0355-0358], if collected data show that a user normally refuses the first offer but accepts the second, --Shopping Proximity Revisals may determine to tune the offers in order to maximize the profit for merchant [see paras 0312-0320, 0470-0476 and 0520-0525, wherein the entities in the same cluster are considered to have similar spending behaviors and see paras 0312-0320 which teach considering presenting offers based on historical data for which the user(s) may have likelihood to purchase 

Regarding claims 10, and 12, Beck teaches that the system of claim 1, wherein generating a first interface comprises generating a first graphical user interface, and wherein the first graphical user interface comprises one or more selectable controls [see Figs 16a-16d].

	Regarding claim 13, Beck teaches that the system of claim 1, wherein generating a first interface comprises generating the first interface based on one or more actions initiated by the first user [See paras 0249-0253, 0312-0320, and based on the context, the user app may present the appropriate fields to the user, from which the user may select field values to send as part of the purchase order transmission, see paras 0342, and 0370-0375]  .
	
Regarding claim 14, Beck teaches that the system of claim 1, wherein generating a first interface comprises generating the first interface based on one or more actions initiated by a second user [See paras 0249-0253, 0312-0320, and based on the context, the user app may present the appropriate fields to the user, from which the user may select field values to send as part of the purchase order transmission, see paras 0342, and 0370-0375] .

	Regarding claim 15, Beck teaches that the system of claim 1, wherein generating a first interface comprises generating the first interface further based on a response to a transaction facilitation request previously provided by at least one of the one or more second services 

Regarding claim 16, Beck teaches that the system of claim 1, wherein generating a second interface comprises computing, based on the received one or more first inputs, one or more second transaction execution projections with respect to at least one of the one or more second services [AI engine computes a sweetened offer 186 from the merchant to induce the user 101 to return to the store of the merchant-the offer from a different merchant from the price list may be presented to steer the user to their store to purchase the product, ,see  paras 0312-0320, 0342, and 0370-0375]  .

	Regarding claim 17, Beck teaches that the system of claim 16, wherein generating a second interface comprises generating the second interface further based on the computed one or more second transaction execution projections [See paras 0249-0253, 0312-0320, and based on the context, the user app may present the appropriate fields to the user, from which the user may select field values to send as part of the purchase order transmission, see paras 0342, and 0370-0375].

	Regarding claim 18, Beck teaches that the system of claim 1, wherein generating a transaction execution selection comprises generating a composite transaction execution selection [See paras 0178-0182, and paras 0312-0320: If collected show that a user normally refuses the first offer(s) but accepts the second, Shopping Proximity Revisals may determine to tune the offers in order to maximize the profit for merchant [see paras 0355-0358]. Para 0440 teaches  “Through the use of the transaction data (109), account data (111), correlation results (123), the context at the point of interaction, and/or other data, relevant and compelling messages or advertisements can be selected for the customer at the points of interaction (e.g., 107) for targeted advertising. The messages or advertisements are thus delivered at the optimal time for influencing or reinforcing brand perceptions and revenue-generating behavior. The customers receive the advertisements in the media channels that they like and/or use most frequently”.

Regarding claim 19, Beck teaches that the system of claim 1, wherein initiating one or more actions comprises completing execution of the first transaction in relation to at least one of the received one or more response and the received transaction execution selection response [covered in the analysis of claim 1 above. When the user is making  a payment for a purchase from a merchant, an offer to enroll in a loyalty program offered by the merchant or related offers can be presented to the user. If the user accepts the offer , the user is entitled to receive member discounts for the purchase, see paras 0178-0182, 0248-0253, and the user is given opportunity to accept [715] the new offer 186 and checkout [717] directly on the mobile device [411], or reject the offer 186 [see para 0312-0320].

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Flight et al. [US 6662199 B1, Col. 10, lines 11-53] discloses a server 40 [Fig.4] connected with a database  interface 44 shows various layers of Application layers 44 configured to deliver various services to users, including business transaction and production workflow automation services,  cross- enterprise collaboration services, various vendor services and specification/request for quotation/pricing management and content and project management services. 
	(ii)	Bria et al. [US 20040167828 A1, see para 0047] discloses that a method can be modified wherein the display of segregated content represents a category interest level selected from the group consisting of the customer's wants, the customer's preferences, the customer's felt needs, the customer's actual needs, the customer's selection of a product or service consistent with the actual needs, a customer purchase of the product or service, cross purchasing activity of related products or services, and promotion of the product or service to others.
	(iii)	KR 101076650 B1[see claim 1]  discloses a server receiving input from a buyer terminal for receiving a service request from a service provider involving, cross-service transactions.
	(iv)	CN101364331 A! [see Abstract] discloses a system for implementing service cooperation process between banks, wherein multiple services are executed  by several bank-bank cooperation processing devices connected by networks between banks. The services can include performing  financial product cooperation and cash management service between different banks using existing trade terminal channels of banks and existing service processing systems  services from different banks can be solved so that the bank system can support inter-bank financial service cooperation and the requirement of clients for buying inter-bank financial products and managing cash can be satisfied.
	(v)	Kanwar, Shimona; “ “UT keen to fund e-shopping [Chandigarh]”;  The Times of India [New Delhi] 08 Aug 2009, retrieved from Dialog database on 08/09/2022; discloses a business model envisaging e-shopping without any debit, credit or bank account, so that If the plan materializes, one could buy anything online without any card or bank account, either of which would need some money. Would require placing an order on a website offering e-shopping. The system would issue an order code, valid for a specified time,  which would be sent to the online merchant and  passed to Vicinity Trans operators, so that when the buyer (student) visits the booth the operator who already has the code and the money would inform the merchant about the code on the computer to facilitate the transaction, which would be a real-time e-transfer. 'The booth owner will type in the order code in the computer placed at the booth connected to our server and will indicate to the server that the funds have been received for the given order. The central server will convey receipt of the money to the merchant website and the transaction will be completed with an email notification to the customer,' which have tied up with IT department. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625